Citation Nr: 0303714	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-01 650	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a sinus disorder, to 
include due to an undiagnosed illness.

(The issue of entitlement to service connection for right ear 
hearing loss will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
March 1995.  The veteran reportedly served in the Southwest 
Asia Theater of operations.

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
July 2000 the Board denied service connection for right ear 
hearing loss and remanded the entitlement to service 
connection for left ear loss and service connection for a 
sinus condition, including headaches.  The RO also remanded 
the issue of an earlier effective date for service connection 
for tinnitus in order to have the RO to issue a statement of 
the case on this issue.  The statement of the case was 
furnished the vetera but the veteran has failed to perfect an 
appeal of the denial of an earlier effective date for service 
connection for tinnitus, and this issue is not before the 
Board.  

In December 2002 the RO granted service connection for 
migraine headaches and another condition as due to exposure 
to chemical agents.  Accordingly the Board has construed the 
issue of service connection for a sinus condition as not 
including the issue of service connection for headaches.

Regarding the issue of service connection for left ear 
hearing loss, it is noted that the Board is undertaking 
additional development of this issue pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.



FINDING OF FACT

The veteran does not currently have any identified sinus 
pathology or respiratory symptoms.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

Pursuant to the VCAA, the VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and to 
complete his claim.  In the discussions in the statement of 
the case, supplemental statements of the case, and previous 
correspondence from the RO, the veteran was informed him of 
the requirements necessary to substantiate his claim.  Also, 
a February 2002 letter from the RO notified the veteran that 
VA would obtain all relevant medical treatment records for 
him.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
pertinent post-service medical reports identified by the 
veteran.  As the veteran has not cited any records of 
relevant post-service treatment in addition to those that 
have already been obtained and associated with the claims 
folder, and as he has been accorded recent VA examinations 
pertaining to his service-connected disability. 

The service medical records show that the veteran was treated 
for upper respiratory infections on several occasions.  A 
diagnosis of a sinus disorder was not rendered during 
service. 

An August 1997 private medical report includes a diagnosis of 
nasal deviation.

On a February 1998 VA examination, it was reported that a CAT 
scan of the sinuses showed that he did not have sinusitis In 
this case the evidence does not show any clinical findings 
diagnostic of sinus pathology in service or on numerous post-
service VA medical examinations.  On a November 1998 private 
medical report Dr. C. noted that that the veteran reported 
that he had had sinus headaches.  The report of physical 
examination did not note any clinical findings indicative of 
sinus pathology.  The impressions included probable migraines 
and recurring sinusitis.  

A VA examination was conducted in September 2000.  At that 
time the veteran complained of headaches.  He denied a 
history of difficulty breathing though his nose.  He denied a 
purulent nasal discharge.  He denied dyspnea at rest.  He 
denied allergies.  Following the examination the examiner 
noted that there was no evidence of sinusitis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more within 
a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis. Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a). Signs and symptoms of an 
undiagnosed illness include, but are not limited to, fatigue, 
skin lesions, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. See 38 C.F.R. § 3.317(b). Compensation 
availability has recently been expanded to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected. See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-1-3, 115 Stat. 976 (2001).

The Board must determine whether the appellant, a Gulf War 
veteran, has submitted objective indications of chronic 
disability which result from one or more signs or symptoms 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Gulf War, or 
to a degree of 10 percent not later than December 31, 2006, 
and by history, physical examination, and laboratory tests it 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

A private physician in November 1998 diagnosed recurrent 
sinusitis.  However, VA examinations in February 1998 and 
September 2000 found no evidence of a respiratory disorder.  
Additionally at the time of the September 2000 examination 
the veteran had no complaints or symptoms relative to his 
respiratory system.

Absent a current demonstration of sinusitis, other sinus 
pathology, or symptoms there is no such disability for which 
service connection could be granted.  The preponderance of 
the evidence is against the veteran's claim.


ORDER

Service connection for a sinus disorder, to include due to an 
undiagnosed illness, is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

